DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

                                                  Election / Restriction
3.	Restriction to one of the following invention is required under 35 U.S.C. 121
Group I.
Claims 1-8 and 13-20 , drawn to (an electronic communication device comprising a controller which controls, according to the number of bit data in which an error has occurred of packet data transferred in serial communication, whether to start logging of information about the error of the packet data or stop logging of information about the error of the packet data) classified in H04L1/203.
Group II. 	
Claims 9-12 , drawn (a magnetic disk device comprising: a disk; a head which writes data to the disk and reads data from the disk; a memory; and a controller which controls, according to the number of bit data in which an error has occurred of packet data transferred in serial communication, whether to execute logging of information of the error of the packet data to the memory or stop logging of information of the error of the packet data to the memory) classified in G11B 5/012.

Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination. 
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination Group I has separate utility such as “the controller could be used to maintain a history of the assertions of the alert signal for logging ECC errors, and can utilize the history to set the threshold in the DRAM or DDR devices not exclusive only in a magnetic disk device.
In the instant case, subcombination Group II has separate utility such as “A magnetic disk device comprising: a disk; a head which writes data to the disk and reads data from the disk; a memory.”
Because these inventions are distinct for the reason given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reason given above and the reasons given above and search required for Group II is not for Group I, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reason given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and  (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.	

4.	Examiner was not able to reach the Attorney David Tennant (Reg. 45,362) during a telephone call was made on 03/25/2022 to request an oral election to the above restriction requirement. Therefore, the Examiner respectfully request the restriction requirement election must be made.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112